262 S.W.3d 687 (2008)
Donald HUMPHREY, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90575.
Missouri Court of Appeals, Eastern District, Division One.
September 9, 2008.
Scott Thompson, District Defender, Saint Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Donald Humphrey appeals the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We find that the motion court did not clearly err in finding that Humphrey's counsel was not ineffective in failing to object to admission of an informant's out-of-court statement.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision.
The judgment of the motion court is affirmed under Rule 84.16(b).